DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: feature “(12)” in Figure 12 as disclosed in [00320] of the application as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraphs [00209] and [00211], “devicet” should read --device--
In paragraph [00209], “Suchprobes” should read --Such probes--
In paragraph [00311], “(6).The” should read --(6). The--
In paragraph [00329], discussing Figure 21, computing device “2(1)” should be referenced as --21--
Paragraph numbers refer to the application as filed. Appropriate correction is required.

Claim Objections
Claims 44-62 are objected to because of the following informalities: 
In claim 44, “said wearable device” should read --said at least one wearable device--
In claim 48, “wherein at least one functional element within the implanted device” should read --wherein the one or more functional elements of the at least one implanted device--
In claims 53 and 54, the recitation of “medical ultrasonography” and “medical ultrasound” is redundant
In dependent claims 45-62, “A system” should read --The system--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “means for… sensing, communicating, actuating, delivering or receiving information, delivering or receiving energy, or generating energy” in claim 56, and “means for monitoring and/or measuring wearer specific parameters and/or non-wearer specific parameters” in claim 57. Per claim 55, from which the claim 56 and 57 depends, these means for limitations recite sufficient structure since the functional elements are selected from a group of 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-57 and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 55-57, it is not clear whether the functional elements to be selected are located in the wearable device, the implanted device, or both. Suggested correction: “the functional elements” should read --the one or more functional elements of the at least one implanted device--

Regarding claim 60, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes and as a claim amendment suggestion, the claim will be interpreted as “comprises a sheet of thermoplastic material”.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44, 45, 48, 55-59, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (U.S. Patent No. 20130072770), hereinafter Rao.
Regarding claim 44, Rao teaches (Figure 1) a system for monitoring the human body parameters, or “health", of a wearer. (Paragraph [0129]). The system comprises a device implanted internal to the 
Regarding claim 45, Rao teaches wherein the at least one wearable device comprises one or more surfaces, said one or more surfaces having at least one region contoured to substantially match at least one contour of an external anatomical surface of the wearer. (Paragraph [0009], [0110], wearable devices are configured for carriage on the body including within/on garments or clothing, garments or clothing are contoured to match an external anatomical surface of the wearer). 
Regarding Claim 48, Rao (Figure 1) shows an internal view of the human body (130) showing a number of implant devices, ID1, ID2, ID3, ID4, ID5, ID6, ID7 and ID8 located at a plurality of anatomical features within the body. As an example, ID2, positioned on the chest, may perform the functions of a heart pacemaker (positioned so the functional pacemaker elements align with an internal anatomical feature of the heart) and ID6, positioned over the abdomen, may perform the functions of a gastric pacemaker (positioned so the functional pacemaker elements align with an internal anatomical feature of the stomach). (Paragraph [0077]).
Regarding claim 55, Rao teaches functional elements such as electro-physiological and biological sensors (biochemical sensors, mechanical sensors, electrical sensors) that are affixed/coupled directly to the body or on wearable devices configured for carriage on the body. (Paragraphs [0019], [0021], [0024]). In addition, Rao also teaches implanted devices that may perform the functions of a heart pacemaker ID2 or gastric pacemaker ID6, which are inherently composed of power generation elements and stimulating electrodes. (Figure 1 and Paragraph [0077]). See "Pacemaker", accessed online on 11/14/2021 at https://www.mayoclinic.org/tests-procedures/pacemaker/about/pac-20384689).

Regarding claim 57 Rao teaches that an implant device such as a pacemaker, an electronic patch device that measures body temperature or measures cardiac function, and a wearable device that measures ambient temperature and altitude may be dynamically configured to sense, measure and manage a desired set of parameters to control a desired set of biological parameters related to an individual (i.e., functional elements provide means for monitoring or measuring wearer specific parameters and/or non-wearer specific parameters) (Paragraph [0125]).
Regarding claim 58, Rao teaches a system to sense, measure, monitor, control and manage various types of human biological and bodily parameters. (Paragraph [0011]). As an example, the wearable device may be configured with the functionality to perform one or more selected functions such as measuring or monitoring temperature, wind velocity and other environmental parameters, and may also be configured to sense/measure/monitor bodily parameters related to the individual. (Paragraphs [0115], [0120]).
Regarding claim 59, Rao teaches (Figure 1) a communication path (155) between one or more implant devices and one or more devices located external of the body (Paragraphs [0079]-[0080]).
Regarding claim 62, Rao teaches (Figure 5) a multi-function implantable device wherein the device has the capability to perform more than one function by utilizing a plurality of communication protocols. For example, an implanted pacemaker device that measures cardiac activity and controls cardiac function may be enhanced if the same device additionally performs blood flow measurements within the artery, blood oxygen levels, and temperatures at given locations in the veins. (Paragraph [0121]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied to claim 45 above, in view of Trieb (DE 19922150).
Claim 46 recites: “A system according to claim 45, wherein the one or more contoured surface regions of the wearable medical device are obtained from imaging techniques including computed tomography, magnetic resonance imaging, ultrasound, one or more lasers, digital photography, medical ultrasound and combinations thereof”.
Regarding claim 46, Rao teaches all of the elements of the invention as stated above except the techniques through which “the one or more contoured surface regions” are obtained.
Trieb relates to an invention for a method and equipment for determining a person’s body dimensions and/or corresponding clothing size. Trieb teaches that measurement of relevant body measurements for the determination of the person’s contour information may be found using several CCD cameras (i.e., digital photography). The person takes pictures in various postures and/or views, which are saved for further use and preferably digitized, and then later used by a computer to determine the respective contour of the person from the image data. (Trieb, page 2, paragraphs 8, 9, 10, and 11 from the top).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical imaging techniques like digital photography, as taught .
Claims 47, 49-52, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied to claim 44 above, in further view of Chen et al. (U.S. Patent No. 6138681), hereinafter Chen. 
Claim 47 recites: “A system according to claim 44, wherein at least one of said functional elements is positioned within said wearable medical device such that said at least one functional element aligns with a functional element in the implanted device.”
Regarding claim 47, Rao teaches all of the elements of the invention as stated above except the alignment of the at least one functional element within the wearable device and at least one functional element within the implanted device.
Chen relates to “the alignment of an external medical device with an internal medical device separated by a tissue layer of a patient's body, and more specifically, to determining the alignment of an external transmitter and an internal receiver employed to transfer electromagnetic energy transcutaneously”. (Col. 1, lines 6-11). Chen teaches (Figure 4A, 4B) a system in which an external transmitter (116) is disposed over an internal receiver (128) so that functional elements like Hall effect sensors (120, 122) in the external transmitter (116) align with functional elements like permanent magnets (124, 126) in the internal receiver (128). (Column 2, lines 43-63).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the axes of the internal functional elements and external functional elements, as taught by Chen, so that the coupling efficiency by which energy is transferred between the functional elements is not reduced. (Chen, Col. 1, lines 34-49).

Regarding claim 63, Rao further teaches (Figure 1) a communication path (151) between a first implant device and a plurality of other implant devices wherein the communication path (151) is located internal to the body. (Paragraph [0078]). 
Claim 49 recites: “A system according to claim 44, wherein at least one functional element in the wearable medical device and at least one functional element in the implanted device are within proximity such that energy transfer can occur”.
Regarding claim 49, Rao teaches all of the elements of the invention as stated above except the proximity between the at least one functional element in the wearable medical device and at least one functional element in the implanted device such that energy transfer can occur. 
Chen teaches (Figures 2A, 2B, 4A, 4B) that optimum transcutaneous energy transfer efficiency is achieved when the external transmitter (116) is disposed on the surface of a patient's skin, directly opposite the internal receiver (128), with a minimum separation distance (x1) between the external transmitter and internal receiver coils. (Column 1, lines 34-38; column 7, lines 1-7).
i.e., within a minimum separation distance) such that efficient transfer of energy is achieved. (Chen, Col. 1, lines 34-57).
Claims 50 recites: “A system according to claim 44, wherein at least one functional element in the wearable medical device and at least one functional element in the implanted device overlap in at least one respective surface by at least 10%, or at least 20%, or at least 30%, or at least 40%, or at least 50%, or at least 60%, or at least 70%, or at least 80%, or at least 90%, or substantially 100%”.
Regarding claim 50, Rao teaches all of the elements of the invention as stated above except the minimum overlap ranges, by percentage,  between the surfaces of the at least one functional element in the wearable medical device and at least one functional element in the implanted device. 
Chen illustrates (Figure 5) an external transmitter (116) and its functional element, a Hall effect sensor (120), overlapping an internal receiver (128) and its functional element, a permanent magnet (126), by substantially 100%.
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the functional elements in the wearable device and the functional elements in the implanted device such that they overlap by at least 10%, as taught by Chen, so that efficient transfer of energy is achieved. (Chen, Col. 1, lines 34-57).
Claims 51 recites: “A system according to claim 44, wherein at least one functional element in the wearable medical device and at least one functional element in the implanted device are positioned relative to one another so that the angle between a longitudinal axis through the functional element in the wearable device and a longitudinal axis through the functional element in the implanted device is less than 90o, or less than 80o, or less than 70o, or less than 60o, or less than 50o, or less than 40o, or less than 30o, or less than 20o, or less than 10o, or substantially 0o ”. 
Regarding claim 51, Rao teaches all of the elements of the invention as stated above except the maximum degree ranges between the angle between a longitudinal axis through the functional element in the wearable device and a longitudinal axis through the functional element in the implanted device.
Chen illustrates (Figure 5) an external transmitter (116) and its Hall effect sensor (120), positioned relative to an internal receiver (128) such that the angle between a longitudinal axis through the Hall effect sensor (120) in the external transmitter (116) and a longitudinal axis through the permanent magnet (126) in the internal receiver (128) is substantially 0o. 
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the functional elements in the wearable device and the functional elements in the implanted device such that the angle between a longitudinal axis through the functional element in the wearable device and a longitudinal axis through the functional element in the implanted device is less than 90o, as taught by Chen, so that efficient transfer of energy is achieved. (Chen, Col. 1, lines 34-57).
Claims 52 recites: “A system according to claim 44, wherein the centre of at least one functional element in the wearable medical device and the centre of at least one functional 
Regarding claim 52, Rao teaches all of the elements of the invention as stated above except the minimum offset ranges, by percentage, between the center of at least one functional element in the wearable medical device and the center of at least one functional element in the implanted device.
Chen depicts (Figure 5) that the center of the Hall effect sensor (120) in the external transmitter and the center of the permanent magnet (126) in the internal receiver are offset by less than 100%.	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the center of at least one functional element in the wearable medical device and the center of at least one functional element in the implanted device such that they offset no more than 100% relative to the largest dimension of the functional element in the wearable medical device, as taught by Chen, so that efficient transfer of energy is achieved. (Chen, Col. 1, lines 34-57).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied to claim 44 above, in view of Chen and Flett (GB 2534359). 
Claim 53 recites: “A system according to claim 44, wherein the position of the one or more functional elements in the wearable medical device is aligned with one or more functional elements in the implanted device by determining the position of the one or more functional elements in the implanted device by x-ray radiography, magnetic resonance imaging, medical ultrasonography, medical ultrasound, endoscopy, elastography, tactile imaging, thermography, medical photography, positron emission tomography (PET), single-photon emission computed 
Regarding claim 53, Rao as modified by Chen teaches (see rejection of claim 47 above) (Figure 4A, 4B) a system in which an external transmitter (116) is disposed over an internal receiver (128) so that functional elements like Hall effect sensors (120, 122) in the external transmitter (116) align with functional elements like permanent magnets (124, 126) in the internal receiver (128). (Column 2, lines 43-63). However, Rao as modified by Chen fails to teach “determining the position of the one or more functional elements in the implanted device by x-ray radiography, magnetic resonance imaging, medical ultrasonography, medical ultrasound, endoscopy, elastography, tactile imaging, thermography, medical photography, positron emission tomography (PET), single-photon emission computed tomography (SPECT), electroencephalography (EEG), magnetoencephalography (MEG), electrocardiography (ECG) and combinations thereof.”
Flett, in the same field of endeavor, teaches (Figure 2) a system and method for positioning and alignment of surgical implants. Flett recites that positioning and alignment of surgical implants requires patient-specific data, which can be acquired using various patient interrogation means of the operative area such as an X-Ray scanner, CT, and/or MRI scanning. (Page 1, lines 2-4). Based on the acquired patient-specific alignment data, a “digital implant model” is created as a virtual replica of the implant and/or implant area, and allows for the correct alignment of a patient implant. (Page 7, lines 27-29; Page 8, lines 1-2, 12-13, 22-23). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical imaging techniques such as X-ray radiography, computed tomography (CT), and/or magnetic resonance imaging (MRI), as taught by Flett, to determine the position of the one or more functional elements in the implanted device of the wearer of Rao . 
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied to claim 44 above, in view of Roche et al. (U.S. Patent No. 20110213221, cited on the IDS dated 2/15/19), hereinafter Roche.
Rao teaches wherein the implanted device is positioned within the wearer's internal anatomy so that the one or more functional elements in the implanted device aligns with internal anatomical features of the wearer (Paragraph [0077], Figure 1, ID2 located in the chest and functions as a heart pacemaker, a heart pacemaker inherently has functional elements of electrodes which are aligned with internal anatomical features of the heart wall). Rao fails to teach “wherein said internal anatomical features of the wearer are determined by x-ray radiography, magnetic resonance imaging, medical ultrasonography, medical ultrasound, endoscopy, elastography, tactile imaging, thermography, medical photography, positron emission tomography (PET), single photon emission computed tomography, electroencephalography (EEG), magnetoencephalography (MEG) electrocardiography (ECG) and combinations thereof”.
However, Roche, in the same field of endeavor, teaches that during a percutaneous procedure in which a sensor is embedded within a patient’s body, the internal anatomical features of the patient may be visualized by medical imaging techniques such as “ultrasound imaging” (medical ultrasonography, medical ultrasound) and “CAT scanning” (x-ray radiography). (Paragraph [0148]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical imaging techniques, as taught by Roche, to determine the internal anatomical features of the wearer of Rao because being able to implant sensors in specific locations is important to be able to evaluate internal systems .  
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied to claim 44 above, in view of Andarawis (U.S. Patent No. 20100100010) and Weast et al. (US Patent No. 20120253485), hereinafter Weast.
 	Claim 60 recites: “A system according to claim 44, wherein, independently the wearable device and the implanted device comprises a sheet of, for example, a thermoplastic material”. 
Regarding claim 60, Rao teaches all of the elements of the invention as stated above except the limitation wherein the wearable device and the implanted device independently comprise a sheet of thermoplastic material.
Andarawis teaches (Figure 2) an implantable device system wherein the internal implanted device comprises of physical interface members made of suitable biocompatible material (i.e., material that replaces a natural function of the organic tissue and/or is not rejected by the body's immune system and/or is not harmful to the body or tissue). (Paragraphs [0024], [0031], [0052]). Thermoplastic material is one such type of non-limiting suitable biocompatible materials from which the physical interface member (sheet) may be composed of (Paragraph [0052]).  Weast teaches (Figure 2) an exercise performance monitoring and tracking wearable device having an outer encasement member (24) (sheet) that may be formed from a variety of polymers, plastics, rubbers, and thermoplastic elastomeric members. The thermoplastic material used provides flexibility so that the size of the wearable device assembly (10) may be enlarged without destroying or breaking the assembly.  (Paragraph [0116]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to independently apply thermoplastic material— in the form of an appropriately thin sheet/film/layer/coating, on the implanted device, as taught by Andarawis, and a . 
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied to claim 44 above, in view of Avient ("Thermoplastic Elastomers in Medical Devices", accessed online on 10/19/2021 at www.avient.com/sites/default/files/resources/Thermoplastic_Elastomers_in_ Medical_ Devices.pdf, available May 2007), hereinafter Avient.
Claim 61 recites: “A system according to claim 60, wherein the sheet has a thickness between about 0.05 mm and 10 mm, or between about 0.1 mm and about 5 mm, or between about 0.2 mm and about 2 mm”.
Regarding claim 61, Rao teaches all of the elements of the invention as stated above except the thickness of the thermoplastic sheet.
Avient teaches the widespread use of thermoplastic elastomers (TPEs) in medical devices due to their high degree of purity, recycling ability, and cost effectiveness. Furthermore, it teaches that typically, single-layer blown [TPE] films (sheets) can be produced down to 0.1 mm layer thicknesses. (3rd page under “Elastomer sheets and films”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a thermoplastic elastomer product in medical devices, especially as elastomer films and sheets, as taught by Avient, for its various biocompatibility advantages. (1st page under “Thermoplasic Elastomers in Medical Devices and 3rd page under “Elastomer sheets and films”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)-272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OM PATEL/               Examiner, Art Unit 4115       
12/3/2021                                                                                                                                                                                  

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791